Appeal by the defendant from a judgment of the Supreme Court, Kings County (J. Goldberg, J.), rendered March 27, 2002, convicting him of criminal possession of a weapon in the third degree and unlawful possession of marijuana, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s contention that his adjudication as a persistent violent felony offender violated his right to a jury trial is unpreserved for appellate review, and, in any event, is without merit (see People v Telesford, 2 AD3d 757 [2003]; People v McKenzie, 298 AD2d 409 [2002]; People v Rice, 285 AD2d 617 [2001]).
*639The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80 [1982]). Ritter, J.P., Smith, H. Miller and Goldstein, JJ., concur.